NUMBERS
13-11-00252-CR AND 13-11-00253-CR
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

 

 
ANGELA ZANEIS A/K/A
ANGELA HALE,                                 Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                 Appellee.
 

 
                            On
appeal from the 28th District Court 
of Nueces County,
Texas.
 

 
                               MEMORANDUM
OPINION
 
Before Justices Benavides, Vela, and
Perkes
Memorandum Opinion
Per Curiam
 
Appellant,
Angela Zaneis a/k/a Angela Hale, attempts to appeal convictions for possession of
methamphetamine.  The trial court has certified in both cases that this Ais a plea-bargain case, and the defendant has NO right of
appeal.@  See Tex. R. App. P. 25.2(a)(2).




On
July 12, 2011, this Court notified appellant=s
counsel of the trial court=s certifications and ordered counsel
to: (1) review the record; (2) determine whether appellant has a right to
appeal; and (3) forward to this Court, by letter, counsel=s findings as to whether appellant has a right to appeal,
or, alternatively, advise this Court as to the existence of any amended
certifications.
On
August 2, 2011, counsel filed a letter brief with this Court.  Counsel=s response does not establish that the certifications
currently on file with this Court are incorrect or that appellant otherwise has
a right to appeal.  
The
Texas Rules of Appellate Procedure provide that an appeal must be dismissed if
the trial court=s certification does not show that the
defendant has the right of appeal.  Tex.
R. App. P. 25.2(d); see Tex.
R. App. P. 37.1, 44.3, 44.4.  Accordingly, these appeals are DISMISSED. 
Appellant counsel’s motions to withdraw, previously
carried with the case, are GRANTED.
PER CURIAM
Do not publish.  
Tex. R. App.
P. 47.2(b).
 
Delivered and filed the 
29th day of August, 2011.